Seven decades of history have passed through this Hall in all of their richness and drama. From where I stand, the world has heard from presidents and premiers, even at the height of the Cold War. We have seen the foundation of nations. We have seen the ringleaders of revolution. We have beheld saints who inspired us with hope, rebels who steered us with passion and heroes who emboldened us with courage, all here to share plans, proposals, visions and ideas on the world’s biggest stage.
Like those who met us before, our time is one of great contests, high stakes and clear choices. The essential divide that runs all around the world and throughout history is once again thrown in to stark relief. It is the divide between those whose thirst for control deludes them into thinking they are destined to rule over others and those people and nations who want only to rule themselves.
I have the immense privilege of addressing the General Assembly today as the elected leader of a nation that prizes liberty, independence and self-government above all. The United States, after having spent over $2.5 trillion since my election to completely rebuild our great military, is also by far the world’s most powerful nation. Hopefully, it will never have to use this power. Americans know that, in a world where others seek conquest and domination, our nation must be strong in wealth, in might and in spirit. That is why the United States rigorously defends the traditions and customs that have made us who we are.
Like my beloved country, each nation represented in this Hall has a cherished history, culture and heritage that is worth defending and celebrating, and which gives us our singular potential and strength. The free world must embrace its national foundations. It must not attempt to erase them or replace them. Looking around and all over this large, magnificent planet, the truth is plain to see. If you want freedom, take pride in your country. If you want democracy, hold on to your sovereignty. And if you want peace, love your nation.
Wise leaders always put the good of their own people and their own country first. The future does not belong to globalists. The future belongs to patriots. The future belongs to sovereign and independent nations that protect their citizens, respect their neighbours and honour the differences that make each country special and unique. That is why we in the United States have embarked on an exciting programme of national renewal. In everything we do, we are focused on empowering the dreams and aspirations of our citizens.
Thanks to our pro-growth economic policies, our domestic unemployment rate reached its lowest level in over half a century. Fuelled by massive tax cuts and regulations cuts, jobs are being produced at a historic rate. Six million Americans were added to the employment rolls in under three years. Last month, African-American, Hispanic-American and Asian- American unemployment reached their lowest rates ever recorded. We are marshalling our nation’s vast energy abundance, and the United States is now the number one producer of oil and natural gas anywhere in the world. Wages are rising, incomes are soaring and 2.5 million Americans have been lifted out of poverty in less than three years.
As we rebuild the unrivalled might of the American military, we are also revitalizing our alliances by making it very clear that all of our partners are expected to pay their fair share of the tremendous defence burden that the United States has borne in the past. At the centre of our vision for national renewal is an ambitious campaign to reform international trade. For decades, the international trading system has been easily exploited by nations acting in very bad faith. As jobs were outsourced, a small handful grew wealthy at the expense of the middle class.
In America the result was 4.2 million lost manufacturing jobs and $15 trillion in trade deficits over the last quarter-century. The United States is now taking decisive action to end this grave economic injustice. Our goal is simple. We want balanced trade that is both fair and reciprocal. We have worked closely with our partners in Mexico and Canada to replace the North American Free Trade Agreement with a brand new and, hopefully, bipartisan United States-Mexico-Canada agreement. Tomorrow I will join Prime Minister Abe of Japan to continue our progress in finalizing a terrific new trade deal. As the United Kingdom makes preparations to exit the European Union, I have made clear that we stand ready to complete an exceptional new trade agreement with the United Kingdom that will bring tremendous benefits to both our countries. We are working closely with Prime Minister Boris Johnson on a magnificent new trade deal.
The most important difference in America’s new approach to trade concerns our relationship with China. In 2001, China was admitted to the World Trade Organization (WTO). Our leaders at that time argued that that decision would compel China to liberalize its economy and strengthen protections against things that were unacceptable to us and in support of private property and the rule of law.
Two decades later, that theory has been tested and proven completely wrong. Not only has China declined to adopt promised reforms, but it has embraced an economic model dependent on massive market barriers, heavy State subsidies, currency manipulation, product dumping, forced technology transfers and the theft of intellectual property and trade secrets on a grand scale.
As just one example, I recently met the Chief Executive Officer of a terrific American company, Micron Technology, at the White House. Micron produces memory chips used in countless electronics. To advance the Chinese Government’s five-year economic plan, a company owned by the Chinese State allegedly stole Micron’s designs, valued at up to $8.7 billion. Soon the Chinese company obtained patents for a nearly identical product, and Micron was banned from selling its own goods in China. But we are seeking justice.
The United States lost 60,000 factories after China entered the WTO. That is happening to other countries all over the globe. The World Trade Organization needs drastic change. The second-largest economy in the world should not be permitted to declare itself a developing country in order to game the system at others’ expense. For years, those abuses were tolerated, ignored or even encouraged. Globalism exerted a religious pull over past leaders, causing them to ignore their own national interests.
But as far as America is concerned, those days are over. To confront those unfair practices, I placed massive tariffs on more than $500 billion worth of Chinese-made goods. Already, as a result of those tariffs, supply chains are relocating back to America and other nations and billions of dollars are being paid to our Treasury.
The American people are absolutely committed to restoring balance to our relationship with China. Hopefully, we can reach an agreement that would be beneficial for both countries. But as I have made very clear, I will not accept a bad deal for the American people.
As we endeavour to stabilize our relationship, we are also carefully monitoring the situation in Hong Kong. The world fully expects that the Chinese Government will honour its binding treaty made with the British and registered with the United Nations, in which China commits to protecting Hong Kong’s freedom, legal system and democratic ways of life. How China chooses to handle the situation will say a great deal about its role in the world in future. We are all counting on President Xi as a great leader. The United States does not seek conflict with any other nation. We desire peace, cooperation and mutual gain with all. But I will never fail to defend America’s interests.
One of the greatest security threats facing peace-loving nations today is the repressive regime in Iran. The regime’s record of death and destruction is well known to us all. Not only is Iran the number one State sponsor of terrorism, but Iran’s leaders are fuelling the tragic wars in both Syria and Yemen. At the same time, the regime is squandering the nation’s wealth and future in a fanatical quest for nuclear weapons and the means to deliver them. We must never allow that to happen.
To stop Iran’s path to nuclear weapons and missiles, I withdrew the United States from the terrible Iran nuclear deal, which has very little time remaining. It did not allow inspection of important sites and did not cover ballistic missiles. Following our withdrawal, we implemented severe economic sanctions on the country. Hoping to free itself from sanctions, the regime has escalated its violent and unprovoked aggression. In response to Iran’s recent attack on oil facilities in Saudi Arabia, we just imposed the highest level of sanctions on Iran’s central bank and sovereign wealth fund.
All nations have a duty to act. No responsible Government should subsidize Iran’s bloodlust. As long as Iran’s menacing behaviour continues, sanctions will not be lifted; they will be tightened. Iran’s leaders will have turned a proud nation into just another cautionary tale of what happens when a ruling class abandons its people and embarks on a crusade for personal power and riches.
For 40 years, the world has listened to Iran’s rulers as they lash out at everyone else for the problems they alone have created. They conduct ritual chants of “Death to America” and traffic in monstrous anti-Semitism. Last year, the country’s Supreme Leader stated: Israel is a malignant, cancerous tumour that has to be removed and eradicated: it is possible and it will happen.
America will never tolerate such anti-Semitic hate. Fanatics have long used the hatred of Israel to distract from their own failures. Thankfully, there is a growing recognition in the wider Middle East that the countries of the region share common interests in battling extremism and unleashing economic opportunity. That is why it is so important to have full normalized relations between Israel and its neighbours. Only a relationship built on common interests, mutual respect and religious tolerance can forge a better future.
Iran’s citizens deserve a Government that cares about reducing poverty, ending corruption and increasing jobs, not stealing their money to fund massacres at home and abroad. After four decades of failure, it is time for Iran’s leaders to step forward and stop threatening other countries and focus on building up their own country. It is time for Iran’s leaders to finally put the Iranian people first.
America is ready to embrace friendship with all who genuinely seek peace and respect. Many of America’s closest friends today were once our greatest foes. The United States has never believed in permanent enemies. We want partners, not adversaries. America knows that, while anyone can make war, only the most courageous can choose peace. For the same reason, we have pursued bold diplomacy on the Korean peninsula. I have told Kim Jong Un what I truly believe — that, like Iran, his country is full of tremendous untapped potential, but that in order to realize that promise North Korea must denuclearize.
Around the world our message is clear — America’s goal is lasting harmony, and not to go on with these endless wars. With that goal in mind, my Administration is also pursuing the hope of a brighter future in Afghanistan. Unfortunately, the Taliban has chosen to continue their savage attacks. We will continue to work with our coalition of Afghan partners to stamp out terrorism, and we will never stop working to make peace a reality.
Here in the Western hemisphere we are joining with our partners to ensure stability and opportunity all across the region. In that mission, one of our most critical challenges is illegal immigration, which undermines prosperity, rips apart societies and empowers ruthless criminal cartels.
Mass illegal migration is unfair, unsafe and unsustainable for everyone involved. The sending countries become depleted very fast, their young people are not taken care of and human capital goes to waste. The receiving countries are overburdened with more migrants than they can responsibly accept, and the migrants themselves are exploited, assaulted and abused by vicious coyotes. Nearly one third of women who make the journey north to our border are sexually assaulted along the way.
Yet here in the United States and around the world there is a growing cottage industry of radical activists and non-governmental organizations that promote human smuggling. Those groups encourage illegal migration and demand the erasure of national borders.
Today I have a message for those open-border activists who cloak themselves in the rhetoric of social justice: your policies are not just; your policies are cruel and evil; you are empowering criminal organizations that prey on innocent men, women and children; you put your own false sense of virtue before the lives and well-being of countless innocent people; when you undermine border security, you are undermining human rights and human dignity.
Many of the countries represented here today are coping with the challenges of uncontrolled migration. Every country has the absolute right to protect its borders. And so, of course, does our country. Today we must resolve to work together to end human smuggling and human trafficking and put those criminal networks out of business for good.
Our country, I can tell the Assembly sincerely, is working closely with our friends in the region, including Mexico, Canada, Guatemala, Honduras, El Salvador and Panama, to uphold the integrity of borders and ensure safety and prosperity for our people. I would like to thank President Lopez Obrador of Mexico for the great cooperation we are receiving and for right now putting 27,000 troops on our southern border. Mexico is showing us great respect, and I respect them in return.
In the United States we have taken unprecedented action to stop the flow of illegal immigration. I implore anyone thinking of crossing our border illegally to please hear these words: do not pay the smugglers; do not pay the coyotes; do not put yourself in danger; do not put your children in danger because, if you make it here, you will not be allowed in; you will be promptly returned home; you will not be released into our country. As long as I am President of the United States, we will enforce our laws and protect our borders.
For all of the countries of the Western hemisphere, our goal is to help people invest in the bright futures of their own nations. Our region is full of such incredible promise, dreams waiting to be built and national destinies for all waiting to be pursued. Throughout the hemisphere, there are millions of hard-working, patriotic young people eager to build, innovate and achieve. But those nations cannot reach their potential if a generation of young people abandon their homes in search of a life elsewhere. We want every nation in our region to flourish and its people to thrive in freedom and peace.
In that mission we are also committed to supporting those people in the Western hemisphere who live under brutal oppression, such as those in Cuba, Nicaragua and Venezuela. According to a recent report of the Human Rights Council, women in Venezuela stand in line for 10 hours a day waiting for food. More than 15,000 people have been detained as political prisoners. Modern-day death squads are carrying out thousands of extrajudicial killings. The dictator Maduro is a Cuban puppet protected by Cuban bodyguards, hiding from his own people, while Cuba plunders Venezuela’s oil wealth to sustain its own corrupt communist rule.
Since I last spoke in this Hall (see A/73/PV.6), the United States and our partners have built a historic coalition of 55 countries that recognize the legitimate Government of Venezuela. To the Venezuelans trapped in that nightmare: please know that all of America is united behind you. The United States has vast quantities of humanitarian aid ready and waiting to be delivered. We are watching the situation in Venezuela very closely. We await the day when democracy will be restored, Venezuela will be free and liberty will prevail throughout the hemisphere.
One of the most serious challenges our countries face is the spectre of socialism. It is a wrecker of nations and destroyer of societies. Events in Venezuela reminds us all that socialism and communism are not about justice, equality or lifting up the poor, and they are certainly about the good of the nation. Socialism and communism are about one thing only — power for the ruling class. Today I repeat a message for the world that I have delivered at home: America will never be a socialist country.
In the last century socialism and communism killed 100 million people. Sadly, as we see in Venezuela, the death toll continues to rise in that country. Those totalitarian ideologies combined with modern technology had the power to exercise new and disturbing forms of suppression and domination. For that reason, the United States is taking steps to better screen foreign technology and investments and to protect our data and our security. We urge every nation present to do the same. Freedom and democracy must be constantly guarded and protected, both abroad and from within. We must always be sceptical of those who want conformity and control. Even in free nations, we see alarming signs and new challenges to liberty. A small number of social media platforms are acquiring immense power over what we can see and what we are allowed to say. A permanent political class is openly disdainful, dismissive and defiant of the will of the people. A faceless bureaucracy operates in secret and weakens democratic rule. The media and academic institutions make outright assaults on our histories, traditions and values.
In the United States, my Administration has made clear to social media companies that we will uphold the right to free speech. A free society cannot allow social media giants to silence the voice of the people, and a free people must never, ever be enlisted in the cause of silencing, coercing, cancelling or blacklisting their own neighbours.
As we defend American values, we affirm the right of all people to live in dignity. For that reason, my Administration is working with other nations to stop the criminalization of homosexuality, and we stand in solidarity with lesbian, gay, bisexual, transgender and queer persons who live in countries that punish, jail or execute individuals based upon sexual orientation.
We are also championing the role of women in our societies. Nations that empower women are much wealthier and safer and much more politically stable. It is therefore vital — not only to a nation’s prosperity but also to its national security — to pursue women’s economic development. Guided by those principles, my Administration launched the Women’s Global Development and Prosperity Initiative. It is the first- ever Government-wide approach to women’s economic empowerment, which will work to ensure that women all over the planet have the legal right to own and inherit property, work in the same industries as men, travel freely and obtain access to credit and institutions.
Yesterday I was pleased to host leaders for a discussion about an ironclad American commitment to protect religious leaders and religious freedom. That fundamental right is under growing threat around the world. It is hard to believe, but 80 per cent of the world’s population lives in countries where religious liberty is in significant danger, or even completely outlawed. Americans will never tire in our efforts to defend and promote freedom of worship and religion. We want and support religious liberty for all.
Americans will also never tire of defending innocent life. We are aware that many United Nations projects have attempted to assert a global right to taxpayer-funded abortion on demand right up until the moment of delivery. Global bureaucrats have absolutely no business attacking the sovereignty of nations that wish to protect innocent life. Like many nations here today, we in America believe that every child, born and unborn, is a sacred gift from God.
There is no circumstance under which the United States will allow international actors to trample on the rights of our citizens, including the right to self- defence. That is why I announced this year that we will never ratify the Arms Trade Treaty, which would threaten the liberties of law-abiding American citizens. The United States will always uphold our constitutional right to keep and bear arms. We will always uphold our Second Amendment. The core rights and values America defends today were inscribed in America’s founding documents. Our nation’s founders understood that there will always be those who believe that they are entitled to wield power and control over others.
Tyranny advances under many names and many theories, but it always comes down to the desire for domination. It protects not the interests of many but the privilege of few. Our founders gave us a system designed to restrain that dangerous impulse. They chose to entrust American power to those most invested in the fate of our nation, a proud and fiercely independent people.
The true good of a nation can be pursued only by those who love it, by citizens who are rooted in its history, nourished by its culture, committed to its values and attached to its people, and who know that its future is theirs to build or theirs to lose. Patriots see a nation and its destiny in ways no one else can. Liberty is only preserved, sovereignty is only secured, democracy is only sustained and greatness is only realized by the will and devotion of patriots. In their spirit is found the strength to resist oppression, the inspiration to forge legacy, the goodwill to seek friendship and the bravery to reach for peace. Love of our nations makes the world better for all nations.
I invite all the leaders present here today to join us in the most fulfilling mission a person could have, the most profound contribution anyone can make — lift up your nations, cherish your culture, honour your histories, treasure your citizens, make your countries strong, prosperous and righteous, honour the dignity of your people, and nothing will be out of your reach.
When our nations are greater, the future will be brighter, our people will be happier and our partnerships will be stronger. With God’s help, together we will cast off the enemies of liberty and overcome the oppressors of dignity. We will set new standards of living and reach new heights of human achievement. We will rediscover old truths, unravel old mysteries and make thrilling new breakthroughs. And we will find more beautiful friendship and more harmony among nations than ever before. The path to peace, progress, freedom, justice and a better world for all humankind begins at home.
God bless those present, God bless the nations of the world. And God bless America.
